Citation Nr: 0315066	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-02 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

(The issue of whether the veteran's income is excessive for 
Department of Veterans Affairs (VA) improved pension benefits 
is the subject of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The Board remanded the case for additional 
development in August 2000 and March 2001.  


FINDING OF FACT

There is no competent medical evidence of record relating the 
veteran's psychiatric disorder to any disease or injury which 
occurred during active military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder.  He contends that his nervous disorder began during 
service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Alternatively, a 
claimant may establish a claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Upon review, the veteran's service medical records disclose a 
hospitalization for chronic moderately severe cystitis and 
bladder difficulties, there are no findings, diagnoses, or 
treatment for a psychiatric disorder.  Moreover, at his 
February 1946 discharge examination, the psychiatric 
diagnosis was none.  Therefore, the Board finds that an 
acquired psychiatric disorder was not shown during service. 
See 38 C.F.R. § 3.303. 

Subsequent private and VA medical records dated in June 1946 
reveal a history of urological problems along with treatment.  
These records do not show any complaints, findings, or 
diagnoses of a psychiatric disorder.   Subsequent private and 
VA medical records from 1982 to 1999 show diagnoses and 
treatment for organic mental disorder, depression, and 
generalized anxiety disorder with very strong hysterical 
features.  The VA examinations in 1997 and 1999 indicate that 
the veteran's service medical records and subsequent VA and 
private medical treatment were reviewed.  These medical 
records do not contain any medical opinion relating the 
diagnoses to the veteran's service.  In fact, in a September 
1981 private medical opinion, the veteran's psychiatrist 
stated that the veteran's emotional disorder diagnosed as 
anxiety neurosis with hysterical traits was precipitated by 
the organic condition acquired in his work.  

In contrast, in an August 2001 psychiatric evaluation report, 
Dr. M. A. Pujols stated that the veteran reported that his 
nervous condition began during service and he received 
medications at that time.  Dr. Pujols indicated that the 
veteran was a retired school teacher, had been taking 
medication for depression and anxious mood since 1973, and 
that he continued to experience nervousness and depression.  
The diagnosis was major depressive disorder with chronic 
generalized anxiety disorder.  Dr. Pujols opined that the 
veteran's depression and anxiety began in service.  However, 
there is no indication that this private psychiatrist 
reviewed the veteran's entire claims file to include his 
service medical records.  It appears from Dr. Pujols' 
statement that she relied on the history provided by the 
veteran.  The U.S. Court of Appeals for Veterans Claims 
(Court) has determined that the history that the veteran 
provided does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the probative value of this statement is greatly 
reduced by the fact that it is not shown to have been based 
on a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Accordingly, 
the Board finds that this opinion is not competent medical 
evidence of a nexus between the veteran's current psychiatric 
disorder and active service.  

The Board acknowledges that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In his 
statements, the veteran reported that he was hospitalized and 
treated for a nervous disorder during service, that his 
nervous disorder continued, and thus his current psychiatric 
disorder is related to service.  However, the veteran, 
untrained in the fields of medicine and/or psychiatry, is not 
competent to offer such opinions.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Board finds that service connection for an 
acquired psychiatric disorder is not warranted.  To that 
extent, the veteran's contentions to the contrary are 
unsupported by persuasive evidence.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the veteran's claim is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
imposed on VA certain notification requirements.  

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by multiple 
supplemental statements of the case.  Specifically, in 
October 2002, the veteran was told that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  Thus, VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The record shows that the RO has secured the 
veteran's service medical records, his VA and private 
clinical records, and VA examination reports.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a psychiatric disorder is denied.




	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

